       Case 17-02005         Doc 430-3       Filed 08/02/21        Entered 08/02/21 13:24:12   Page 1 of
                                                       2
                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT


                         TRANSMITTAL FORM TO DISTRICT COURT REGARDING
                                APPEALS AND RELATED DOCUMENTS



Debtor(s) Name: Curtis James Jackson, III
Bankruptcy Case No. 15−21233
Adversary Case Name: Jackson, III v Reed Smith, LLP., et al.
Adversary Case No. 17−02005
Previous Civil No. 21−911(VLB)
Previous Miscellaneous No.
Transmittal Document No.: 430

To the District Court:

Attached please find the following checked items:


  1.       Motion for Leave to Appeal (only)
       If indicated below, the Notice of Appeal is attached:
           Notice of Appeal attached

  2.     Notice of Appeal (only)

  3.     Related documents as indicated below:
         Designation of items designated by the Appellant
         Designation of items designated by the Appellee
         Cross Appeal
         Amended Appeal
         Original Court Exhibits, via mail or hand delivery (indicate how many)
         Transcripts Will be transmitted via email due to 90 day restriction.
         Other

  4. Other applicable information:

   Filing Fee     Paid     Not Paid
   Appellant's name:
   Appellant's attorney:
   Appellee's name:
   Appellee's attorney:
   Additional Interested Parties:


By Regina Miltenberger
  Deputy Clerk, U. S. Bankruptcy Court                         Date: 8/2/21
      Case 17-02005        Doc 430-3        Filed 08/02/21      Entered 08/02/21 13:24:12         Page 2 of
                                                      2
                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT


           ACKNOWLEDGEMENT OF RECEIPT OF TRANSMITTAL BY DISTRICT COURT



Debtor(s) Name: Curtis James Jackson, III
Bankruptcy Case No.: 15−21233
Adversary Case No.: 17−02005
Previous Civil No.: 21−911(VLB)
Previous Miscellaneous No.:
Transmittal Document No.: 430
Transmittal dated: 8/2/21

To the Bankruptcy Court:


The following number has been assigned:


     Civil No. Assigned _____________________
     Miscellaneous No. Assigned _____________________
     I hereby acknowledge receipt of the items indicated on the Transmittal sheet referenced above.
     I hereby return the original item(s) indicated on the Transmittal sheet referenced above.




By ________________________________
  Deputy Clerk, U. S. District Court                       Date: ______________________________
